 


109 HRES 1001 IH: Providing for earmarking reform in the House of Representatives.
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1001 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2006 
Mr. Lewis of California submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for earmarking reform in the House of Representatives. 
 
 
1.Earmarking reform in the House of Representatives 
(a)
(1)It shall not be in order to consider a bill, amendment, or conference report unless such measure is in compliance with the applicable provisions of this subsection. 
(2)The report of a committee on a bill shall include a list of earmarks in the bill or in the report (and the names of Members who submitted requests to the committee for earmarks included in such list). 
(3)The sponsor of an amendment shall submit for publication in the Congressional Record a list of any earmarks included in such amendment (and the name of Members who requested such earmarks) two legislative days before consideration of the amendment. The sponsor shall make such list available to any Member immediately upon request. 
(4)A joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate shall include a list of earmarks in the conference report or joint statement (and the names of Members who submitted requests to the committee for earmarks included in such list) that were not committed to the conference committee by either House, not in a report or not published as specified in this subsection, and not in a report of a committee of the Senate on a companion measure. 
(b)
(1)It shall not be in order to consider a rule or order that waives the application of subsection (a)(4). 
(2)Where the Committee on Rules reports a resolution making in order a bill for initial House consideration and the resolution provides for the consideration, adoption, or passage of text not otherwise subject to the provisions of subsection (a), the Committee on Rules shall include a list of earmarks in such measure (and the names of Members who requested such earmark). 
(c)
(1)In order to be cognizable by the Chair, a point of order raised under subsection (a)(2) or (a)(3) may be based only on the failure to include a list required by such subsections. 
(2)As disposition of a point of order under subsection (a), the Chair shall put the question of consideration with respect to the proposition that is the subject of the point of order. 
(3)As disposition of a point of order under subsection (b)(1), the Chair shall put the question of consideration as follows: Shall the House now consider the resolution notwithstanding the assertion of [the maker of the point of order] that the object of the resolution introduces a new earmark or new earmarks?. 
(4)The question of consideration under this subsection shall be debatable for 15 minutes by the Member initiating the point of order and for 15 minutes by an opponent, but shall otherwise be decided without intervening motion except one that the House adjourn. 
2.Definitions 
(a)For the purpose of this resolution, the term earmark means a provision in a bill, amendment, or conference report, or language in an accompanying committee report or joint statement of managers— 
(1)with respect to a general appropriation bill, an amendment thereto, or conference report thereon, providing or recommending a specific amount of budget authority for a contract, loan, loan guarantee, grant, or other expenditure with or to a non-Federal entity, if— 
(A)such entity is specifically identified in the report or bill; or 
(B)if the discretionary budget authority is allocated outside of the statutory or administrative formula-driven or competitive bidding process and is targeted or directed to an identifiable entity, specific State, or Congressional district; 
(2)with respect to a measure other than a measure specified in paragraph (1), an amendment thereto, or conference report thereon, providing authority, including budget authority, or recommending the exercise of authority, including budget authority, for a contract, loan, loan guarantee, grant, loan authority, or other expenditure, with or to a non-Federal entity, if— 
(A)such entity is specifically identified in the report or bill; or 
(B)if the authorization for, or provision of, budget authority, contract authority, loan authority or other expenditure is allocated outside of the statutory or administrative formula-driven or competitive bidding process and is targeted or directed to an identifiable entity, specific State, or Congressional district; or 
(C)if such authorization for, or provision of, budget authority, contract authority, loan authority, or other expenditure preempts statutory or administrative State allocation authority; 
(3)if the provision provides for a targeted tax benefit; or 
(4)if the provision provides for tariff relief. 
(b)
(1)For the purpose of this resolution, the term targeted tax benefitmeans— 
(A)any revenue-losing provision that provides a Federal tax deduction, credit, exclusion, or preference to 100 or fewer beneficiaries under the Internal Revenue Code of 1986 in any fiscal year for which the provision is in effect; and 
(B)any Federal tax provision that provides temporary or permanent transitional relief for 10 or fewer beneficiaries in any fiscal year from a change to the Internal Revenue Code of 1986. 
(2)A provision shall not be treated as described in paragraph (1)(A) if the effect of that provision is that— 
(A)all persons in the same industry or engaged in the same type of activity receive the same treatment; 
(B)all persons owning the same type of property, or issuing the same type of investment, receive the same treatment; or 
(C)any difference in the treatment of persons is based solely on— 
(i)in the case of businesses and associations, the size or form of the business or association involved; 
(ii)in the case of individuals, general demographic conditions, such as income, marital status, number of dependents, or tax-return-filing status; 
(iii)the amount involved; or 
(iv)a generally-available election under the Internal Revenue Code of 1986. 
(3)A provision shall not be treated as described in paragraph (1)(B) if— 
(A)it provides for the retention of prior law with respect to all binding contracts or other legally enforceable obligations in existence on a date contemporaneous with congressional action specifying such date; or 
(B)it is a technical correction to previously enacted legislation that is estimated to have no revenue effect. 
(4)For the purpose of paragraph (1)— 
(A)all businesses and associations that are members of the same controlled group of corporations (as defined in section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a single beneficiary; 
(B)all qualified plans of an employer shall be treated as a single beneficiary; 
(C)all holders of the same bond issue shall be treated as a single beneficiary; and 
(D)if a corporation, partnership, association, trust or estate is the beneficiary of a provision, the shareholders of the corporation, the partners of the partnership, the members of the association, or the beneficiaries of the trust or estate shall not also be treated as beneficiaries of such provision. 
(5)For the purpose of paragraph (1), the term revenue-losing provision means any provision that results in a reduction in Federal tax revenues for any one of the two following periods— 
(A)the first fiscal year for which the provision is effective; or 
(B)the period of the 5 fiscal years beginning with the first fiscal year for which the provision is effective. 
(6)The terms used in this paragraph shall have the same meaning as those terms have generally in the Internal Revenue Code of 1986, unless otherwise expressly provided. 
(c)For purposes of this section, tariff relief means any provision of law that has the effect of modifying the Harmonized Tariff Schedule of the United States in a manner that is not specifically provided for in any free trade agreement and is not within the scope of what is necessary to implement such an agreement. 
(d)For the purpose of this section— 
(1)government-sponsored enterprises, Federal facilities, and Federal lands shall be considered Federal entities; 
(2)to the extent that the non-Federal entity is a State, unit of local government, territory, an Indian tribe, a foreign government or an intergovernmental international organization, the provision or language shall not be considered an earmark unless the provision or language also specifies the specific purpose for which the designated budget authority is to be expended; 
(3)the term budget authority shall have the same meaning as such term is defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622); and 
(4)an obligation limitation shall be treated as though it is budget authority. 
 
